department of the treasury internal_revenue_service washington d c cc intl br1 genin-110280-03 uil date office_of_chief_counsel number info release date ------------------------ -------------------------------------------- ------------------------------------------- ---------------------------------------- dear ------------- reference article teachers and article students and trainees of the u s - israel income_tax treaty in response to your request dated date we are providing the following general information pursuant to section dollar_figure of revproc_2003_1 i r b date this information_letter is advisory only and has no binding effect on the internal_revenue_service if you require a definitive determination of the law applicable to your particular facts you should submit a request for a private_letter_ruling pursuant to the rules set forth in section of revproc_2003_1 you have asked two questions whether individuals may claim the benefits of article students and trainees more than once in a lifetime and whether individuals may claim the benefits of article teachers where they have previously enjoyed the benefits of article students and trainees whether individuals may claim the benefits of article students and trainees more than once in a lifetime article provides the following year u s income_tax exemption for israeli students in the united_states an individual who is a resident of one of the contracting states at the time he becomes temporarily present in the other contracting state and who is temporarily present in that other contracting state for the primary purpose of - ii securing training required to qualify him to practice a profession or professional specialty or iii studying or doing research as a recipient of a grant allowance or award from a governmental religious charitable scientific literary or educational_organization shall be exempt from tax by that other contracting state with respect to amounts described in subparagraph b for a period not exceeding taxable years from the date of his arrival in that other contracting state based on an absence of an explicit prohibition in the treaty and technical explanation an individual may claim the benefits of article more than once in their lifetime however article requires an individual to be a resident of one of the contracting states at the time he becomes temporarily present in the other contracting state neither the treaty itself nor the technical explanation defines the length of time required outside of the united_states for an individual to reestablish residency in israel however the service has previously taken the position under the united_states - netherlands income_tax treaty as it existed in that individuals may claim benefits under the student article more than once in a lifetime provided they leave the united_states for at least one year and that upon their return they meet the requirements for the exemption under the applicable treaty revrul_56_164 c b pincite revrul_56_164 expands its provisions beyond the netherlands treaty stating that its principles also apply to other income_tax conventions which contain language similar to that here considered see eg revrul_77_242 c b pincite stating that a visiting professor from the united kingdom must be absent from the united_states for at least year after the expiration of an initial year exemption period before another year exemption period begins therefore an individual must leave the united_states for at least one year and reestablish residence in israel before returning to the united_states as a student whether individuals may claim the benefits of article teachers where they have previously enjoyed the benefits of article students and trainees article teachers provides a two year exemption from u s income taxes under the following circumstances where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or a local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other contracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recognized educational genin-110280-03 institution and such resident comes to that other contracting state primarily for such purpose his income from personal services for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state article clearly contemplates a situation where an individual claims the benefits of both article teachers and article students and trainees article provides a total time limit of years for individuals claiming the benefits of both articles the benefits provided under article teachers and paragraph of this article shall when taken together extend only for such period of time not to exceed taxable years from the date of arrival of the individual claiming such benefits as may reasonably or customarily be required to effectuate the purpose of the visit furthermore article provides that the benefits provided under article teachers shall not be available to an individual if during the immediately preceding period such individual enjoyed the benefits of paragraph of this article the treasury technical explanation reprinted in tax_treaties cch reiterates the requirement that individuals who have claimed benefits under article must leave the united_states before returning as a teacher a n israeli individual who originally entered the united_states for the purpose of becoming a student and received benefits under paragraph must leave the united_states and if necessary reestablish residence in israel and then return at the invitation of the united_states for the primary purpose of becoming a teacher in order to take advantage of article based on article and its treasury technical explanation an individual may enjoy the benefits of article after previously studying in the united_states and excluding income under article however such an individual must leave the united_states for at least one year and reestablish residence in israel if such status was lost while a student in the united_states before returning to the united_states as a teacher genin-110280-03 if you have any questions please feel free to contact --------------------------of my staff at -------- ------------- sincerely ______________________________ w e williams senior technical reviewer branch associate chief_counsel international
